UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4393


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

TERESA MARIBLE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:11-cr-00205-FDW-1)


Submitted:   September 24, 2013            Decided:   September 26, 2013


Before NIEMEYER and      THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony E. Rollman, Enka, North Carolina, for Appellant.   Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina; Kellie Hamby Ferry, Assistant United States
Attorney, Benjamin Bain-Creed, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Teresa Marible appeals her conviction and thirty-six-

month sentence following her guilty plea to conspiracy to commit

health care fraud, in violation of 18 U.S.C. § 1349 (2006).                                   In

accordance     with       Anders     v.    California,          386 U.S. 738   (1967),

Marible’s counsel has filed a brief certifying that there are no

meritorious issues for appeal but questioning whether Marible’s

trial counsel rendered ineffective assistance during Marible’s

plea and sentencing proceedings by failing to investigate her

case,    failing     to    challenge       the      forfeiture        of    a    vehicle,    and

misadvising her about the possibility of release on bond before

sentencing.      Marible has declined to file a supplemental brief.                           We

affirm.

              In the absence of conclusive evidence of ineffective

assistance      of    counsel      on     the    face      of   the    record,      Marible’s

claims are not cognizable on direct appeal.                                United States v.

Powell, 680 F.3d 350, 359 (4th Cir.), cert. denied, 133 S. Ct.
376   (2012).        Rather,       “[c]laims        of     ineffective          assistance    of

counsel are normally raised before the district court via 28

U.S.C.    §   2255[.]”         Id.      (internal        quotation          marks   omitted);

United    States     v.    Baptiste,       596 F.3d 214,      216    n.1    (4th    Cir.

2010).    Because the record does not conclusively establish that

counsel rendered ineffective assistance during the proceedings




                                                2
in   the     district       court,        we    decline     to      address    Marible’s

ineffective assistance claims on direct appeal.

             In accordance with Anders, we have reviewed the entire

record     and    have    found      no   meritorious      issues    for   appeal.        We

therefore        affirm   the     district      court’s     judgment.         This     court

requires that counsel inform Marible, in writing, of her right to

petition the Supreme Court of the United States for further review.

If Marible requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in this

court for leave to withdraw from representation.                      Counsel’s motion

must state that a copy thereof was served on Marible.                         We dispense

with oral argument because the facts and legal contentions are

adequately        presented     in    the      materials    before    this     court    and

argument would not aid in the decisional process.



                                                                                AFFIRMED




                                               3